       Case: 3:20-cv-00385-wmc Document #: 36 Filed: 05/18/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD J. TRUMP FOR PRESIDENT, INC.,


                               Plaintiff,                            OPINION AND ORDER
       v.
                                                                           20-cv-385-wmc
NORTHLAND TELEVISION, LLC d/b/a
WJFW-NBC,

                               Defendant.


       Before the court is plaintiff’s motion to stay proceedings pending determination of its

motion to remand to state court. (Dkt. #17.) Because plaintiff has not met its burden of

showing that the circumstances in this case justify a stay, the court will deny plaintiff’s motion.

The court will, however, grant plaintiff an extension in responding to proposed intervenor’s

motion to intervene and strike the pretrial conference currently scheduled for June 11, 2020.1

       On April 13, 2020, plaintiff Donald J. Trump for President, Inc., filed this lawsuit in

Wisconsin state court, following an allegedly defamatory television advertisement broadcast by

defendant Northland Television, LLC, d/b/a WJFW-NBC (“WJFW”).                   (Dkt. #1.)     Soon

thereafter, defendant removed the action to this court on the basis of diversity jurisdiction, and

then moved to dismiss the case. (Dkts. #1, 8.) The court set a briefing schedule on the motion



1
  Earlier today, plaintiff submitted a reply brief in support of its motion to stay. (Dkt. #33.) This
brief, however, was unsolicited, as the court requested only a response brief from defendant on this
motion. (See dkt. #17.) Nevertheless, the court has considered plaintiff’s reply in deciding whether
to grant this motion, although plaintiff’s counsel should keep in mind that unbidden filings are
generally not welcome and should at minimum be accompanied, if not be proceeded by, a motion
for leave to file. Proposed intervenor “Priorities USA Action” also submitted an uninvited a brief
in opposition to plaintiff’s motion to stay. (Dkt. #34.) But because the court has not determined
whether Priorities USA Action is even a proper party in this case (see dkt. #23), the court did not
consider its brief in deciding this motion.
       Case: 3:20-cv-00385-wmc Document #: 36 Filed: 05/18/20 Page 2 of 4



to dismiss, with plaintiff’s response due May 27, 2020, and defendant’s reply due June 8, 2020.

(Dkt. #8.)

       Plaintiff then moved to remand the case back to state court, arguing that the parties are

not completely diverse. (Dkt. #13.) The court set defendant’s response for May 28, 2020,

and plaintiff’s reply for June 8, 2020.      (Dkt. #13.)     The court also scheduled a pretrial

conference for June 11, 2020. Plaintiff subsequently filed an “emergency” motion to stay

proceedings pending determination of its motion to remand. (Dkt. #17.) The day after

plaintiff’s emergency motion, third-party Priorities USA Action moved to intervene as a

defendant, to which plaintiff was originally given until May 19, 2020, to respond. (Dkt. #23.)

       “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the cases on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). The

issuance of a stay “is not a matter of right, even if irreparable injury might otherwise result,”

rather it requires “an exercise of judicial discretion.” Virginian Ry. Co. v. United States, 272 U.S.

658, 672 (1926). Moreover, “[t]he party requesting a stay bears the burden of showing that

the circumstances justify an exercise of that discretion.” Nken v. Holder, 556 U.S. 418, 433-34

(2009). This court has previously identified four factors that are often considered when

deciding a motion to stay:

                (1) whether the litigation is at an early stage; (2) whether a stay
               will unduly prejudice or tactically disadvantage the non-moving
               party; (3) whether a stay will simplify the issues in question and
               streamline the trial; and (4) whether a stay will reduce the burden
               of litigation on the parties and on the court.

Grice Eng'g, Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010) (internal

citations omitted).


                                                 2
       Case: 3:20-cv-00385-wmc Document #: 36 Filed: 05/18/20 Page 3 of 4



       Here, plaintiff primarily argues that, a stay of the other proceedings is “necessary”

because the court must first address the jurisdictional question posed by plaintiff’s motion to

remand. (Pl.’s Mot to Stay (dkt. #17) ¶ 9; see also Pl.’s Reply (dkt. #33) 2-6.) The many cases

cited by plaintiff certainly confirm the axiomatic principle that this court must resolve any

jurisdictional questions before deciding substantive issues. See Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94-95 (1998); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999);

Orum v. Commissioner of Internal Revenue, 412 F.3d 819, 821 (7th Cir. 2005); Cook v. Winfrey,

141 F.3d 322, 325 (7th Cir. 1998). However, these cases in no way prohibit a court from

exercising its inherent power to set briefing and manage proceedings while jurisdictional

questions are pending. See Landis, 299 U.S. at 254.

       As to the four Grice factors, they cut in both directions at most, and ultimately do not

justify a stay of proceedings in this case. Plaintiff is correct that the litigation overall is at an

early stage, but the briefing schedules originally set for defendant’s motion to dismiss and

proposed intervenor’s motion to intervene are well underway, and while it appears that a

temporary stay would not tactically disadvantage defendant, the court must be mindful of the

chilling effect on free speech that can result from drawn-out libel suits. See Grzelak v. Calumet

Publ’g Co., 543 F.2d 579, 582 (7th Cir. 1975). More importantly, a stay would not in any way

simplify the issues or meaningfully reduce the burden of litigation, since defendant (and

apparently the proposed intervenor) intends to pursue its motion to dismiss on the same basic

grounds even if the case is remanded back to state court. Finally, since the defendant has

alleged at least preliminary grounds for this court to exercise diversity jurisdiction in its removal

petition, and plaintiff has not identified definitive evidence undermining those grounds in its

initial motion, the balance favors proceeding with the parties’ pending motions on a parallel


                                                 3
         Case: 3:20-cv-00385-wmc Document #: 36 Filed: 05/18/20 Page 4 of 4



track.

         At bottom, this court has a general duty to “secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1. Here, plaintiff has not met

its burden of showing that the circumstances in this case justify a stay, and the court will

maintain the briefing schedule currently set for both parties’ motions to ensure that this case

is kept on schedule. The court will, however, grant plaintiff a short extension to respond to

proposed intervenor’s motion to intervene; its response brief is now due June 11, 2020. The

court will also postpone the pretrial conference currently scheduled for June 11, 2020, to be

rescheduled once the motion for remand is resolved.



                                           ORDER

         IT IS ORDERED that:

         1) Defendant’s emergency motion to stay (dkt. #17) is DENIED. The briefing
            schedule set for defendant’s motion to dismiss (dkt. #8) holds.

         2) Plaintiff may now have until June 11, 2020, to respond to proposed intervenor’s
            motion to intervene. (Dkt. #23.) Further, the pretrial conference originally
            scheduled for June 11, 2020, is STRUCK, to be promptly rescheduled once the
            pending motions are resolved.

         Entered this 18th day of May, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                               4
